Per Curiam,
The only question ariring on thi~ cu~e ~, whe~ ~iher the coachee, purchased by the plaintiff, subsequent to the articles of agreement between him and Crissy, and delivered into the possession of Crissy, was liable, as the property of Crissy, for his debts. The carriage was not embraced by the agreement, and m~ht have been recalled by the plaintiff at any time~ As to this article, Crissy was the mere agent or servaiit of the plaintiff Th~~ property in the coachee did not, therefore, pass as between them and imless the possession was fraudnlent, and intended for colourable purposes, the ceachee was not liable to the creditors of Crissy~ The bankrupt law of 21 Jac. I. c. 19. s. 11. considers chattels so possessed by the bankrupt, and used by him as reputed owner, with the consent of the true owner, as liable to pay the debts of the bankrupt. But independent of any statute provision, the mere possession of a chattel will not, of itself, render the chattel liable to the debts or disposition of the possessor. There must be a fraudulent or deceptive purpose in view, or implied, under the special circumstances of the case. The jury by their verdict in this case, have negatived the suggestion of fraud; and the motion for a new trial ought to be denied.
Motion denied: